Appeal by defendant from a judgment in favor of plaintiffs in an action to recover damages for personal injuries suffered by them when an automobile in which they were .passengers collided with a pillar at or near the center of lower Fulton Street, Brooklyn. The pillar was one of several which supported an elevated railway. Verdicts were rendered in favor of plaintiff Elizabeth C. Hutchinson for $14,000, and in favor of plaintiff Beatrice A. Mosher for $300. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event. The verdicts are against the weight of the credible evidence. Carswell, Acting P. J., Johnston, Adel and Aldrich, JJ., concur; Lewis, J., not voting.